This action was instituted in the district court of Oklahoma county by the American National Bank against C.W. Crabtree, A.H. Keys, and John C. Keys, to recover on a promissory note executed by the defendants. The defendants filed an unverified general denial. The American National Bank filed a motion for judgment on the pleadings for the reason the answer stated no defense. The court sustained said motion and entered judgment upon the pleadings. The defendants have appealed.
The defendant in error has filed a motion to affirm the judgment and render judgment against the sureties upon their supersedeas bond, for the reason the appeal is frivolous. No response has been filed to this motion.
This court has announced the following principles of law.
"Where plaintiff sues upon a promissory note and defendant answers by an unverified general denial, and upon motion of plaintiff judgment is rendered for plaintiff on the pleadings, an appeal, assigning the rendition of such judgment as error, without stating any defense to plaintiff's action, will be dismissed as frivolous."
This rule is followed in the following cases: Bilby v. National Reserve Bank of Kansas City, 53 Okla. 566,157 P. 1198; Buell v. Oil Well Supply Co., 76 Okla. 174, 184 P. 572; Bronaugh v. Exchange National Bank, 86 Okla. 220, 207 P. 728.
Upon authority of the above cases, the judgment is affirmed and the clerk of this court is hereby directed to enter judgment against the National Surety Company for the amount of the judgment, interest and costs.
JOHNSON, V. C. J., and KANE, NICHOLSON, COCHRAN, and BRANSON, JJ., concur.